Title: To Thomas Jefferson from Peter Kuhn, Jr., 9 December 1808
From: Kuhn, Peter, Jr.
To: Jefferson, Thomas


                  
                     Sir,
                     Lancaster (Pennsa.) Decr. 9. 1808
                  
                  I recieved a letter from Mrs. Kuhn in Italy dated in August covering the duplicate of Your Excellencies letter to me of 30th. March 1807 with Post Script of 26 May, and endorsed by Mr. Gavino 11 Septr. 1807—Neither the original or triplicate as mentioned in Said Post Script have as yet reaced my hands
                  Col. Shee informed me a short time before his death that he had sent forward to your Excellency the three barrels Nebioule Wine I shiped by the Schr. Louisiana for Philadelphia which I hope Your Excellency has recieved in good Condition and that the quality answered your expectations.—I had the honour of Communicating the motives which induced me to send the Wine in Barrels viz, that Several attempts in the transportation of it in bottles by land had failed from the vivacity of the Wine.
                  Your Excellency desires me to transmit the accounts and draw upon you for the Amount of the three parcells.
                  It is not for me to Scrutinize your Excellencies motives in forming that demand, but I hope the liberty I assumed in preceding letters may not be Construed in a derogatory light—That Sent by Mr. Storm I had nothing to do with Consequently Your Excellency will be regulated accordingly I can therefore furnish but the notes of two parcells, and in Conformity pass my draft to my friend Wm Patterson Esqr of Baltimore for their Amount at 30 days as directed—
                  From the premature departure I was necessated to make from Genoa I was obliged to leave my family there and from the political occurences since they have been prevented from Joining me—I did expect they would receive no molestation
                  I have not been disappointed in that expectation as far as related to the Government of France or the Inhabitants of Genoa but Genl. Armstrong has thought it becoming to endeavour his persecutions in a most extraordinary manner to Mrs. Kuhn which I shall have the honour of making particularly known to Your Excellency upon the return of Mrs. Kuhn & that Gentleman to this Country when he may have it in his power to answer personally to Your Excellency his proceedings against her, who to be out of the power of his persecutions has retired to Milan—
                  My Papers seized by the Govt. of France and sent to Paris I can obtain not the smallest information of—I hope Your Excellency may cause some measures to be taken to have them returned to me, as among other valuable documents of my Gibraltar Concern there is an Annuity bond for $4,000 per Annum for 20 Years—Those delivered up by the Police were never Sent to Paris, but returned with the Seals placed upon the pacages that were put upon them in the Office of the Consulate which has caused the error in their inventory and papers of delivered where they mention “papers of my Gib. house”—they retained the wrong packages from this expectations & delivered up others—I take the liberty to mention that the Prince Vice King of Italy had frequently assured Mrs. Kuhn that was I to return to Europe I should be secure in his dominions & that he would use his influence with the Emperor for the recall of the Edict in force against my return to France
                  I have the honour to be Your Excellencies Most Obliged Most Obt & Very Huml Sevt
                  
                     Peter Kuhn Junr.
                  
                Enclosure
                                                            
                     
                            
                            Lancaster Pena. Der. 9 1808
                        
                     A/C of 200 Bottles Nebeouli Wine purchased at Turin & Shiped to His Excellency Thos. Jefferson Esqr. President of the United States Viz.
                     
                        
                           
                              200
                              Bottles Nebeouli Wine Cost at Turin
                              francs 350
                              —
                           
                           
                              
                              Empty bottles
                              50
                              
                           
                           
                              
                              Boxes Packing Filling & Straw
                              
                                 32
                              
                              ___
                           
                           
                              
                              
                              432
                              —
                           
                           
                              
                              Commission paid at Turin
                              
                                 10.
                              
                              
                                 80
                              
                           
                           
                              
                              
                              442.
                              80
                           
                           
                              
                              Land Carriage to Genoa
                              75
                              
                           
                           
                              
                              Duty at Genoa 2s per botl
                              20
                              
                           
                           
                              
                              Shiping Charges, freight & expences at Leghorn
                              
                                 42
                              
                              ____
                           
                           
                              
                              
                                 
                                    579.80/200 = f2.89 = .54 cents
                              
                              f 579.
                              80.
                           
                        
                     
                     
                        
                           
                              3
                              Barrels Nebeouli Wine Cost at Turin
                              330
                              
                           
                           
                              
                              Empty Barrels
                              45
                              
                           
                           
                              
                              Linnen, Straw & Packing
                              
                                 12
                              
                              ___
                           
                           
                              
                              
                              387
                              —
                           
                           
                              
                              Commission paid at Turin
                              
                                 9.
                              
                              
                                 67
                              
                           
                           
                              
                              
                              396.
                              67
                           
                           
                              
                              Land Carriage to Genoa
                              63
                              —
                           
                           
                              
                              Duty at Ditto
                              23.
                              50
                           
                           
                              
                              Shipping Charges
                              
                                 7.
                              
                              
                                 50
                              
                           
                           
                              
                              
                              f 490.
                              67
                           
                           
                              
                              Amt. brought Down of the 200 Bottles
                              f 579.
                              
                              
                                 80
                              
                           
                           
                              
                              
                              f 1070.
                              47
                           
                        
                     
                     Errors Excepted
                     
                        
                           Peter Kuhn Jur
                        
                     
                     
                        f 1070.47 at 5⅓ face Dollars is $200.68.
                     
                       
                     [Thomas Jefferson’s calculations rendered in italics]
                    
                  
                Enclosure
                                    
                     
                        Lancaster Penna Decr 9. 1808
                     
                     for $200 68/100
                     
                     At Thirty days Sight please pay this my Exchange to William Patterson Esqr or order the sum of Two Hundred Dollars 68 Cents for Value received and place the Same as per advice from Sir
                     Your Excellencies Most Obt Huml Sert
                     
                        
                           Peter Kuhn Junr
                        
                     
                  
                  
               